DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 5, 7, 11, 12, 14, 15, and 17 recite the limitation "a[n sensory aural visual] preparation" which renders the claims indefinite. It is unclear how these limitations should be interpreted because they are very subjective. One person’s preparation could be another person’s distraction while it could also be another person’s calm place. The examiner suggest removing the human reaction out of the claims and focusing on what elements are actually providing the experience.
Claim 6 recites the limitation "the tactile" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected for being dependent upon an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 1 and 11 recite the limitations of:
“a sensory preparation”
“an anxiety”
“a passenger transit”
which require human emotions as part of the claimed invention. Thus the claims are directed to a human organism since a human is required for these limitations to be present. Only animals or humans can impart these functional limitations. At the very least the examiner encourages applicant to rename these phrases by adding the word “element” at the end which then points to a physical object that is probably not a human. Further the examiner encourages the applicant to use less functional language and focus on the structural elements such as what is described in the dependent claims.
Claims 4, 5, 7, 12, 14, 15, and 17 recite similar limitations which need to be addressed. See underlined claim set that is attached.
The remaining claims are rejected for be dependent upon a claim toward a human.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, 12, 13, and 14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papke (US 8991756 B2). Papke discloses:
1. A system for sensory preparation and ergonomic transit within an enclosed compartment, comprising:
a transition compartment (48) configured for: 1) a transit from an upper vestibule (76) to a corridor (62; best shown in Fig. 10) and 2) a sensory preparation (66; See Fig. 9 where 66 is next to label 48), the sensory preparation for mitigating an anxiety arising from movement from the upper vestibule to the corridor;
the sensory preparation comprising at least one of: a visual scheme (“lighting”; See Column 4 Line 27) and a tactile scheme;
the corridor configured for: 1) the sensory preparation (by being attached to the transition compartment), 2) an ergonomic passenger movement and 3) a functional passenger transit between the transition compartment and a passenger bunk (52 or 58), the corridor including at least one hand rail (See curved hand rails just below 52 in Fig. 10) to assist the ergonomic movement of a passenger moving within the corridor;
wherein the upper vestibule, the transition compartment and the corridor are longitudinally aligned: 1) above a passenger cabin and 2) along a centerline of a vehicle body (See location in Fig. 1).

2. The system for sensory preparation and ergonomic transit within an enclosed compartment of claim 1, wherein the transition compartment further includes at least one of: a vertical step from the upper vestibule to the corridor and at least one hand rail (See curved handrail next to jump seat 80 in Figs. 10 and 12) configured for passenger assistance.

5. The system for sensory preparation and ergonomic transit within an enclosed compartment of claim 1, wherein the sensory preparation further includes at least one of: an active wall covering (64), a passive wall covering, an active floor covering, a passive floor covering, an active ceiling covering and a passive ceiling covering.

6. The system for sensory preparation and ergonomic transit within an enclosed compartment of claim 1, wherein the tactile scheme further includes at least one of: a variable air temperature, an olfactory modified airflow, a variable air pressure, a variable air velocity and a variable airflow direction (“air flow nozzle”; Column 4 Line 32).

12. The method for sensory preparation and ergonomic transit within an enclosed compartment of claim 11, wherein the sensory preparation further includes a passenger recognition scheme (“personal storage”; Column 4 Line 33) and a tailored sensory preparation based on the passenger recognition scheme.

Claims 11, 13, and 14 are rejected using the same elements and reasoning as applied to Claims 1, 5, and 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Papke as applied to Claims 1, 2, 5, 6, 11, 12, 13, and 14 and further in view of Seiersen (US 7762496 B2). 
Papke discloses the sensor preparation as described above but only gives a few examples. Seiersen teaches a similar entertainment system that can be used in any area of the crew rest module 100; See Column 4 Line 36. Seiersen teaches:
3. The system for sensory preparation and ergonomic transit within an enclosed compartment of claim 1, wherein the visual scheme further includes at least one light emitting diode (LED) adaptable for a variable color and a variable illumination (“video devices, in flight monitors”; Column 4 Line 34).
4. The system for sensory preparation and ergonomic transit within an enclosed compartment of claim 1, wherein the visual scheme further includes at least one visual preparation comprising: a virtual window, an actual window, a screen based virtual depiction and a two-dimensional (“video devices, in flight monitors”; Column 4 Line 34) and a three-dimensional virtual depiction.
7. The system for sensory preparation and ergonomic transit within an enclosed compartment of claim 1, wherein the sensory preparation further includes at least one aural preparation comprising: an audible aural preparation (“audio”; Column 4 Line 31), a noise canceling audio signal and an audible preparation aligned with at least one visual scheme.
At the time of invention it would have been obvious to one of ordinary skill in the art to include the entertainment system elements of Seiersen in the sensory preparation of Papke. One of ordinary skill would recognize a host of different devices that could be included to entertain a crew member including those listed by Seierson and then incorporate them as needed.

The method steps of Claims 15-17 are rejected using the same elements and reasoning as applied to Claims 3, 4, and 7.

Allowable Subject Matter
Claims 8-10 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st + 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642